EXHIBIT CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers ofVGTel, Inc. (the “Company”) certifies, pursuant to his or her knowledge, that the Company's Quarterly Report on Form 10-QSB for the three month period endedJune 30, 2008 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and that the information contained in that Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Ron Kallus President and Chief Executive Officer Chief Accounting Officer Chief Financial Officer August
